Matter of Malerba (2020 NY Slip Op 06265)





Matter of Malerba


2020 NY Slip Op 06265


Decided on November 4, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2019-03589	ON MOTION

[*1]In the Matter of Mary Malerba, admitted as Mary Sheila Malerba, a suspended attorney. (Attorney Registration No. 4232500)




DECISION & ORDERMotion by Mary Malerba for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Malerba was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 21, 2004, under the name Mary Sheila Malerba. By opinion and order of this Court dated February 13, 2020, Ms. Malerba was suspended from the practice of law for a period of six months, effective March 16, 2020 (Matter of Malerba, 182 AD3d 91).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Mary Sheila Malerba is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Mary Sheila Malerba to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court